                                          ORIG\              AL                  DOCl ,\. l   vr
                                                                                 ELf CT llONICAL LY FI LI ''
UNITED STATES DISTRICT COURT                                               ,
                                                                           ' l   DOC ,',':           8 I3 I
SOUTHERN DISTRICT OF NEW YORK
----- - --- - ------------------------ X
                                                                                 DAI} _;_·11~El):     I [ Jo   i,
TYLER TOMCZAK ,                                                 19 Ci v . 0 8 0 4°6 (V::;M;:)      =======---:J
                               Pla i n t iff ,
                                                                CONDITIONAL
            against                                             ORDER OF DISCONTINUANCE
                                                                WITHOUT PREJUDICE
ROBERT B . LADD , et al .,

                               Defendants .
- ---- - - - - - - -- ----- -- --- - - - --- - - - - - -x
VICTOR MARRERO, United States District Judge.

       Counsel       for    plaintiff ,          on    behalf     of    the         parties ,        having

notified the Court , by letter dated February 28 ,                                  2929 , a copy of

which is attached,            that the parties have reached an agreement in

principle to resolve this action without further litigation , it is

hereby

       ORDERED,        that     this      action        be   conditionally                discontinued

without prejudice and without costs; provided , however , that within

thirty (30) days of the date of this Order , the parties may submit

to the Court their own Stipulation of Dismissal for the Court to So

Order.      Otherwise , within such time plaintiff may apply by letter

for restoration of the action to the active calendar of this Court

in   the    event     by    the    deadline           indicated     the     settlement              is   not

consummated . Upon such notification, the defendants shall continue

to be subject to the Court ' s jurisdiction, the Court shall promptly

reinstate the action and any pending motions to its active docket

and the parties            shall     be   directed to           appear before                 the   Court,

without the necessity of additional process , on a date within ten
days of the plaintiff's application for reinstatement , to schedule

remaining     pre - trial    proceedings       and/ or    disposi ti ve     motions,    as

appropriate.      This Order shall be deemed a final discontinuance of

the   action with prejudice          in    the    event    that     plaintiff has      not

requested restoration of the case to the active calendar within

such period of time .

      Any further conferences with the Court scheduled are canceled

but shall be rescheduled as set forth above in the event plaintiff

notifies the Court that the parties' settlement was not effectuated

and   that    such    conference          is   necessary       to     resume      pretrial

proceedings herein.

      The    Clerk   of     Court   is    directed    to    terminate       any    pending

motions and to close this case.

SO ORDERED.

Dated :      NEW YORK , NEW YORK
             03 March 2020




                                               ~            U. S . D. J .




                                           - 2-
                                        2020 / 02 / 2812 :04 :14            /l

                               GAINEY McKENNA & EGLESTON
                                                ATTORNEYS AT LAW
     501 FIFTH AVENUE                                                                  95 ROUTE 17 SOUTH
         !9th FLOOR                                                                         SUITE 310
 NEW YORK, NEW YORK 10017
                                                  www.gme-law.com                  PARAMUS, NEW JERSEY 07652
     TEL: (201) 983-1300                                                                TEL: (20 I) 225-900 I
     FAX: (201) 983-0383                                                                FAX: (201) 225-9002

Please Reply To The New York Address




                                                February 28, 2020
       VIA FAX 212~805-6382
       The Honorable Victor Marrero
       United States Courthouse
       500 Pearl Street, Suite 1040
       New York, NY 10007

                Re:      Tomczak v. Ladd et al.,
                         Civil Action No.: 1: l 9-cv-08046-VM

       Dear Judge Marrero:

               This firm represents Tyler Tomczak, plaintiff m the above-captioned shareholder
       derivative action.

               I write, copying counsel for defendants Robert B. Ladd, H. Robert Holmes and Michael
       Onghai, defendants, and MGT Capital Investments, Inc., nominal defendant, to infonn the Court
       that a settlement in principle has been reached in the action.

             We and counsel for defendants and the nominal defendant jointly :request that the current
      proceedings and litigation deadlines in the action be suspended while the parties prepare the
      necessary settlement papers.

                                             Respectfully submitted,

                                       GAINEY McKENNA & EGLESTON
                                            J}ilvr<-J>-4-   6-   )'11..   ~ ~-
                                              Thomas J. McKenna


      TJM/rr


      cc:      Sean Coffey, Esq., Karen S. Kennedy, Esq.
               (Counsel for Defendants via email)
